FILED

UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF COLUMBIA

AUG 1 8 2015
Clerk, u.s. District and
Gregory Hemby, ) Bankruptcy Courts
)
Plaintiff, )
) Case: 1:15-cv—O1337
V. ) Assigned To : Unassigned
) Assign. Date : 8/18/2015
Fairfax Village Condominium 1v ) Description: Pro Se Gen. Civil
Association, Inc. et al, )
)
)
Defendants. )
MEMORANDUM OPINION

Plaintiff, a District of Columbia resident proceeding pro se, seeks to bring a class action
against his condominium association for violations of the Sherman Act, 15 U.S.C. §§ 1 et seq., and
the Clayton Act, 15 U.S.C. §§ 12 et seq. He has submitted with the complaint an application to
proceed in forma pauperis, which will be granted for the purpose of dismissing the case.

Plaintiff alleges that defendants have violated the foregoing Acts “by their exclusivity with
a[n] expressed or implied agreement with a cable provider [Comcast] in the provision of cable
services to Village IV residents[.]” Compl. at 5 (ﬁrst bracket in original). He sues “On Behalf of
[those] Residents[.]”. Id. at 1. As a general rule applicable here, a pro se litigant can represent
only himself in federal court. See 28 U.S.C. § 1654 (“In all courts of the United States the parties
may plead and conduct their own cases personally or by counsel . . . .”); Georgiades v. Martinv
Trigona, 729 F.2d 831, 834 (DC. Cir. 1984) (individual “not a member ofthe bar ofany court . . .
may appear pro se but is not qualiﬁed to appear in [federal] court as counsel for others”) (citation
and footnote omitted); see also US. ex rel. Rockefeller v. Westinghouse Elec. Co., 274 F. Supp. 2d
10, 16 (D.D.C. 2003), aﬂ’d sub nom. Rockefeller ex rel. US. v. Washington TRUSolutions LLC,

1

No. 03-7120, 2004 WL 180264 (DC. Cir. Jan. 21, 2004) (“[A] class member cannot represent the
class without counsel, because a class action suit affects the rights of the other members of the
class”) (citing 0xendine v. Williams, 509 F.2d 1405, 1407 (4th Cir. 1975)).

This Court previously dismissed plaintiff’s complaint raising a similar antitrust claim
against the same defendants for want of subject matter jurisdiction upon determining that “the core
of Plaintiff’s complaint is his dissatisfaction with the current landlord-tenant relationship, and the
alleged violations of federal law, which are entirely peripheral, are neither ‘necessary’ to, nor an

'1’

‘element’ of, Plaintiff’s claims. Hemby v. Fairfax Village Condominium IVAssoc. ’n, Inc., No.
14-2038, slip op. at 2 (D.D.C. Dec. 8, 2014) (quoting Franchise Tax Bd. ofCal. v. Construction
Laborers Vacation Trust, 463 US. 1, 13 (1983)). Although the instant complaint is limited to the
exclusive agreement defendant has with Comcast to provide cable services to residents, see

Compl. at 2-6, it cannot proceed as the intended class action without licensed counsel. Hence,

this case will be dismissed. A separate Order accompanies this Memorandum Opinion.

 

DATE: August  ,2015